Exhibit 10.2
 
ARTICLE NINE
 
INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES, AND OTHER AGENTS
 
9.1    Indemnification of Directors and Officers.
 
The Corporation shall, to the maximum extent and in the manner permitted by the
North Carolina Business Corporation Act, indemnify each of its directors and
officers against expenses (including attorneys' fees), judgments, fines,
settlements and other amounts actually and reasonably incurred in connection
with any proceeding, arising by reason of the fact that such person is or was an
agent of the Corporation. For purposes of this Section 9.1, a "director" or
"officer" of the Corporation includes any person (a) who is or was a director or
officer of the Corporation, (b) who is or was serving at the request of the
Corporation as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise, or (c) who was a director or officer of a
Corporation which was a predecessor corporation of the Corporation or of another
enterprise at the request of such predecessor corporation.
 
9.2    Indemnification of Others.
 
The Corporation shall have the power, to the maximum extent and in the manner
permitted by the North Carolina Business Corporation Act, to indemnify each of
its employees and agents (other than directors and officers) against
expenses(including attorneys' fees), judgments, fines, settlements and other
amounts actually and reasonably incurred in connection with any proceeding,
arising by reason of the fact that such person is or was an agent of the
Corporation. For purposes of this Section 9.2, an "employee" or "agent" of the
Corporation (other than a director or officer) includes any person (a) who is or
was an employee or agent of the Corporation, (b) who is or was serving at the
request of the Corporation as an employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, or (c) who was an
employee or agent of a corporation which was a predecessor corporation of the
Corporation or of another enterprise at the request of such predecessor
corporation.
 
9.3    Payment of Expenses in Advance.
 
Expenses incurred in defending any action or proceeding for which
indemnification is required pursuant to Section 9.1 or for which indemnification
is permitted pursuant to Section 9.2 shall be paid by the Corporation in advance
of the final disposition of such action or proceeding upon receipt of an
undertaking by or on behalf of the indemnified party to repay such amount if it
shall ultimately be determined that the indemnified party is not entitled to be
indemnified as authorized in this Article Nine.
 
9.4  Indemnity Not Exclusive.
 
The indemnification provided by this Article Nine shall not be deemed exclusive
of any other rights to which those seeking indemnification may be entitled under
any Bylaw, agreement, vote of shareholders or disinterested directors or
otherwise, both as to action in an official capacity and as to action in another
capacity while holding such office, to the extent that such additional rights to
indemnification are authorized in the Articles of Incorporation.
 
9.5    Insurance.
 
The Corporation may purchase and maintain insurance on behalf of any person who
is or was a director, officer, employee or agent of the Corporation, or is or
was serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise against any liability asserted against him or her and incurred by him
or her in any such capacity, or arising out of his or her status as such,
whether or not the Corporation would have the power to indemnify him or her
against such liability under the provisions of the North Carolina Business
Corporation Act.
 
9.6    Conflicts.
 
No indemnification or advance shall be made under this Article Nine, except
where such indemnification or advance is mandated by law or the order, judgment
or decree of any court of competent jurisdiction, in any circumstance where it
appears: (a) That it would be inconsistent with a provision of the Articles of
Incorporation, these Bylaws, a resolution of the stockholders or an agreement in
effect at the time of the accrual of the alleged cause of the action asserted in
the proceeding in which the expenses were incurred or other amounts were paid,
which prohibits or otherwise limits indemnification; or (b) That it would be
inconsistent with any condition expressly imposed by a court in approving a
settlement.
 
 
 
9